NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            15-MAR-2021
                                            09:12 AM
                                            Dkt. 123 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

              COUNTY OF MAUI, Plaintiff-Appellee, v.
   RICK MARKHAM; NORTH SHORE MAUI, LLC, Defendants-Appellants,
       JOHN DOES 1-10; JANE DOES 1-10; DOE COMPANIES 1-10;
          DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10;
            AND/OR OTHER DOE ENTITIES 1-10, Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 17-1-0000384(2))

       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Stipulation for Dismissal of
Appeal, filed March 10, 2021, by Defendant-Appellant Rick
Markham, the papers in support, and the record, it appears that
(1) the appeal has been docketed; (2) the parties stipulate to
dismiss the appeal; (3) the stipulation is dated and signed by
counsel for all parties appearing in the appeal; and
(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved and the appeal is dismissed.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, March 15, 2021.

                                    /s/ Keith K. Hiraoka
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge